MEMORANDUM **
Carlos Mario Pineda Rodriguez, a native and citizen of El Salvador, petitions for *474review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Reyes v. Ashcroft, 358 F.3d 592, 595 (9th Cir.2004), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Pineda Rodriguez’ motion to reopen alleging ineffective assistance of counsel because Pineda Rodriguez did not satisfy any of the requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), and the alleged ineffective assistance is not “obvious and undisputed on the face of the record.” See Reyes, 358 F.3d at 597.
We lack jurisdiction to consider Pineda Rodriguez’ challenge to the BIA’s order dismissing his appeal from an immigration judge’s removal order because this petition for review was not filed within 30 days of the BIA order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.